Citation Nr: 0209969	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991). 


REPRESENTATION

Appellant represented by: Oregon Department of Veterans' 
Affairs 


INTRODUCTION

The veteran had active duty from December 1941 to May 1944. 
This matter comes on appeal from a June 1999 rating decision 
by the Portland VA Regional Office (RO).


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim, and all reasonable development 
necessary for the disposition of the instant case has been 
completed.

2.  The veteran died in February 1998 at the age of 65 due to 
respiratory failure due to recurrent tracheitis as a 
consequence of influenza. Chronic obstructive pulmonary 
disease (COPD), diabetes mellitus, and marked obesity 
contributed to his death, but did not result in the 
underlying cause.

3.  At the time of his death, service connection was in 
effect for bilateral pes cavus, evaluated as 50 percent 
disabling from September 1970.

4.  A pulmonary disorder, marked obesity and COPD were not 
present in service or manifested until many years thereafter, 
and none of these conditions were otherwise related to 
service.

5.  Service-connected pes cavus was no factor in the 
veteran's death.

6.  Any relationship between tracheostomies performed at the 
Portland VA Medical Center (VAMC) and the respiratory failure 
and tracheitis which caused the veteran's death was not due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, and was not an 
event which was reasonably foreseeable.



CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
contribute to the cause of the veteran's death. 38 U.S.C.A. 
§§ 1101, 1110, 1151, 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.312, 3.358 (2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
pertinent law and regulations and of the evidence necessary 
to substantiate her claim. A statement of the case and a 
supplemental statement of the case were issued. The RO also 
specifically addressed the applicability of the VCAA to this 
case by correspondence dated in July 2001 and obtained a 
medical opinion from a VA physician in November 2001. 
Additional medical records also were obtained. No further 
records or other evidence bearing on the issue on appeal has 
been identified by the appellant. Thus, the Board finds that 
additional development is not warranted.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159, and that no 
additional assistance to the appellant is required based on 
the facts of the instant case.


Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b). In the case of contributory cause of death it must 
be shown that it contributed substantially or materially; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected. For purposes of this section, a disability 
or death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was-- 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable; or 
(2) the disability or death was proximately caused by 
the provision of training and rehabilitation services by 
VA.
38 U.S.C.A. § 1151.

In December 1994, the United States Supreme Court (Court) 
decided Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The Court affirmed a decision of the United States 
Court of Veterans Appeals that had invalidated the provisions 
of 38 C.F.R. § 3.358(c) as in violation of the statutory 
rights granted to veterans by Congress under 38 U.S.C.A. 
§ 1151.  Further, the Court held that VA was not authorized 
by 38 U.S.C.A. § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as then permitted by 38 C.F.R. 
§ 3.358(c)(3).  The Supreme Court agreed with the Court of 
Veterans Appeals that the regulation cited was contrary to 
the clear language of the statue and was therefore invalid.

New legislation was enacted that, in pertinent part, amended 
38 U.S.C. § 1151 with regard to what constituted a 
"qualifying additional disability" susceptible of 
compensation.  See Pub. L. No. 104-204 § 422(a) and (b), 110 
Stat. 2874, 292 (1996). These amendments to 38 U.S.C.A. § 
1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  These amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97, 63 Fed. Reg. 31263 (1998).


Analysis

In September 1996, VA received a statement signed by the 
veteran's dependents, 
alleging that his death was due to improper treatment 
received at the Portland VA Medical Center. A letter was sent 
to the appellant in October 1996 informing her that in order 
to take action on the correspondence received in September 
1996, it needed to have her signature since she was the 
proper claimant. She was asked to re-submit the statement 
with her signature and was given 60 days to do so. No
reply was received within 60 days, nor within one year of the 
request. Therefore, the claim is considered abandoned in 
accordance with 38 C.F.R. 3.158 (2001).

The next correspondence from Mrs. [redacted] was a statement on 
VA Form 21-4138 received in August 1998. This statement was 
signed by the claimant, the date of the current claim could 
conceivably revert to August, 1998 but no earlier. The 
statement received in September 5, 1996 which initially 
raised the issue of the veteran's death resulting from VA 
care was not signed by the proper claimant, nor was a 
properly executed and signed claim received within one year 
of the request.
Since the current appeal arises from a claim received in 
August 1998, the provisions 
of the law in effect as of October 1, 1997 are for 
application.

The veteran died in February 1998 at the age of 65 due to 
respiratory failure due to recurrent tracheitis as a 
consequence of influenza. COPD, diabetes mellitus, and marked 
obesity contributed to his death, but did not result in the 
underlying cause. At the time of his death, service 
connection was in effect for bilateral pes cavus, evaluated 
as 50 percent disabling from September 1970. A review of the 
record fails to show that a pulmonary disorder, COPD, 
diabetes mellitus, or marked obesity was present in service, 
manifested for many years post service, or otherwise related 
to service. It has not be contended to the contrary. Further, 
the record contains no evidence that the service-connected 
pes cavus, a foot condition, played any role in the veteran's 
demise. 

Rather, it has been averred that the veteran developed 
tracheitis and respiratory arrest, the conditions which 
caused his death, as a consequence of tracheotomies performed 
at the Portland VAMC.

A VA specialist in pulmonary medicine was requested to 
address the specific question of whether or not the veteran's 
death was due, directly or otherwise, to tracheotomies 
performed at the Portland VAMC or postoperative care he 
received
at the facility. If so, the question of whether the proximate 
cause of his death was carelessness, negligence, lack of 
proper skill, error in judgment, etc. also was to be 
answered. In November 2001, the physician noted that the 
death certificate 
listed respiratory failure, recurrent tracheitis, and 
influenza as the causes of death.  No records are available 
to corroborate these diagnoses. The veteran's records 
indicated he had severe obstructive sleep apnea with 
secondary cor pulmonale and
polycythernia. He underwent uvulopharanygoplasty and 
tracheostomy in 1982.  He subsequently developed subglottic 
stenosis, and underwent tracheoplasty in 1984 with a 
Montgomery stint. This was removed in 1985 due to recurrent 
aspiration. He then had subglottic tissue removed in February 
1985 and by C02 laser at OHSU in June 1985. The physician 
concluded that it was conceivable that a pre-existing 
tracheostomy could predispose to respiratory failure and 
recurrent tracheitis. 
Indeed; the management of severe obstructive sleep apnea with 
resultant cor 
pulmonale was said to be a vexing clinical problem, for which 
tracheostomy is a 
reasonable therapy. Granulation tissue and subglotic stenosis 
are known sequelae of
tracheostorny; his review of the medical record revealed no 
evidence for carelessness, negligence, lack of proper skill, 
or error in judgment.

Although the opinion discussed above acknowledges the 
possibility that there was a relationship between the 
tracheotomies performed at the Portland VAMC and the 
respiratory failure and tracheitis which arose years later, 
the VA physician also specifically concluded that the 
tracheotomies were a reasonable form of therapy and that no 
carelessness, negligence, lack of proper skill, or error in 
judgment was demonstrated by the record. Accordingly, in the 
absence of such carelessness, negligence, lack of proper 
skill, or error in judgment, DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 are not warranted. 

As the determinative issue involves a question of medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). Here, no medical opinion 
or other competent medical evidence contrary to the November 
2001 opinion has been presented.  A claimant such as the 
appellant cannot meet this burden simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. § 5107.



ORDER

Dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1151 are denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




























